                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

ANNIE LUCILE LIVINGSTON,                              )
                                                      )
                                 Plaintiff,           )
                                                      )
v.                                                    )      Case No. 18-2210-KHV
                                                      )
UNIVERSITY OF KANSAS HOSPITAL                         )
AUTHORITY,                                            )
                                                      )
                                 Defendant.           )


                                              ORDER

        This is an employment-discrimination case in which the pro se plaintiff, Annie

Lucile Livingston, alleges the defendant, University of Kansas Hospital Authority,

subjected her to unequal conditions of employment, and eventually terminated her

employment, because of her race and religion. A number of discovery disputes have arisen

between the parties. The undersigned U.S. Magistrate Judge, James P. O’Hara, conducted

a status conference on May 22, 2019.1 Although the undersigned expressed hope the

parties could resolve their disputes based on the discussion and guidance provided at the

conference, he permitted the parties to file motions to compel by May 31, 2019, on any

matters that remained unresolved after the parties conferred further.2 Defendant filed a


        1   ECF No. 42.
        2   ECF No. 41.
                                                1
O:\ORDERS\18-2210-KHV-43.docx
motion to compel plaintiff to answer certain interrogatories and to supplement her

responses to certain requests for production of documents (ECF No. 43). Plaintiff filed a

motion to compel defendant to fully respond to her requests for production of documents

(ECF No. 47). Defendant then filed a motion to strike plaintiff’s motion to compel (ECF

No. 49). For the reasons stated below, defendant’s motion to compel is granted, plaintiff’s

motion to compel is denied, and defendant’s motion to strike is denied as moot.

    I.         Defendant’s Motion to Compel Discovery (ECF No. 43)

         Defendant moves the court to compel plaintiff to supplement her answers to

Interrogatory Nos. 1 and 4-7; to answer without objection Interrogatory Nos. 10-19; and to

supplement her responses to Request for Production Nos. 1, 2-4, 6, 8-14, 17, 18, 20-27, 29-

36, 39-58, 60-67, 68, 71, 73-77, 79-82, and 89-91. Plaintiff states in her response brief that

she “does not resist” complying with the discovery requests.3 Defendant’s motion is

granted.

         First, with respect to the document requests, plaintiff promises to “fully cooperate

with the Defendant to produce all requested documents in the Plaintiff’s possession.”4

Plaintiff commits to “update her responses[,] removing any ambiguity and identifying

specific locations where the documents can be found.”5 She further offers to add page



         3   ECF No. 48 at 1.
         4   Id.
         5   Id. at 2.
                                              2
O:\ORDERS\18-2210-KHV-43.docx
dividers to her document production “in order to enable the Defendant to easily match

documents with their correlating requests for production.”6

       Second, with respect to interrogatories, plaintiff promises “to provide complete and

sufficient answers to [defendant’s] interrogatories.”7

          The court finds these concessions satisfy the relief sought in defendant’s motion to

compel. By June 21, 2019, plaintiff must file a signed certification that she has (1)

produced to defendant all requested documents in her possession, custody, or control,

without objection and organized with page dividers that match documents with their

correlating requests; (2) supplemented her responses to Request for Production Nos. 1, 6,

8-14, 17-18, 20-27, 29-36, 39-58, 60-67, 71, 73-77, 80-82, and 89-91 to state she has

produced all responsive documents and is not aware of other responsive documents not

produced; (3) supplemented her responses to Request for Production Nos. 15, 16, 19, 37,

48, 59, 65, 66, and 78 to state she has produced all responsive documents in her possession,

custody, or control; and (4) fully answered Interrogatory Nos. 1, 4-7, and 10-19.

    II.         Plaintiff’s Motion to Compel Discovery (ECF No. 47) and Defendant’s
                Motion to Strike (ECF No. 49)

          Plaintiff moves the court to compel defendant to produce documents responsive to

her Request for Production of Documents Nos. 1, 3-23, 25-44, 46-71, 73-74, 76-80, 82, 85-




          6   Id.
          7   Id. at 1.
                                               3
O:\ORDERS\18-2210-KHV-43.docx
114, 116, 117, 119-152, 154-155, 157-161, 163-200, 202-204, 206-219, 221-246, and 248-

250. Plaintiff’s motion is denied on multiple grounds.

        First, plaintiff filed the motion without fully complying with the meet-and-confer

requirements of Fed. R. Civ. P. 37(a)(1) and D. Kan. Rule 37.2. Those rules require parties

to confer in good faith, or show that reasonable efforts were made to confer, to obtain the

discovery sought without court intervention. The undersigned’s order following the May

22, 2019 status conference also required the parties to discuss this dispute prior to a motion

being filed.8 The record here reflects plaintiff informed defendant she would “send [her]

list of properly requested documents that were missing from the documents you

produced,”9 but then never sent the list or otherwise further conferred with defendant about

the discovery she now moves to compel.10

        Second, plaintiff did not comply with D. Kan. Rule 37.1(a)’s requirement that

motions to compel responses to requests for production of documents include a copy of the

“portions of the . . . requests, or responses in dispute.” Although plaintiff did attach to her

reply brief a copy of defendant’s responses to her requests, the court generally does not




        8ECF No. 41 at 3 (“To the extent the parties do not resolve any such dispute after
discussing the matter, any motion by plaintiff to compel production of documents must be
filed by May 31, 2019.”).
        9   ECF No. 49-2 at 2.
        10   See ECF No. 49-3.
                                              4
O:\ORDERS\18-2210-KHV-43.docx
consider arguments raised for the first time in reply briefs because the opposing party does

not have the opportunity to respond.11

        Third, and most important, plaintiff’s motion is so general and vague that there is

no way for the court to determine whether she is entitled to any relief. Plaintiff has not

identified why specific responses by defendant are purportedly deficient. Thus, the court

has no basis on which to grant her relief.

        The motion only specifically describes two categories of documents (without

identifying their corresponding document requests) that plaintiff seeks to compel: (1) her

“official employment file,” and (2) “all documents relating to any and all communication

between Ms. Paula Gangel and Mr. James Dursk related to the Plaintiff between November

1, 2017 and January 31, 2018.”12 With regard to plaintiff’s employment file, defendant has

explained that it does not have anything labeled an “official employment file,” but that it

did produce plaintiff’s human resources file (containing plaintiff’s application, onboarding

paperwork, new hire paperwork, I-9 documents, disciplinary files, and promotion

documents), the department file maintained by plaintiff’s supervisor, and any medical file



        11  See Ambac Assurance Corp. v. Fort Leavenworth Frontier Heritage
Communities, II, LLC, 315 F.R.D. 601, 608-09 (D. Kan. 2016); Liebau v. Columbia Cas.
Co., 176 F. Supp. 2d 1236, 1244-45 (D. Kan. 2001) (citing cases). See also Minshall v.
McGraw Hill Broadcasting Co., 323 F.3d 1273, 1288 (10th Cir. 2003) (holding argument
raised for the first time in reply brief was waived).
        12
        ECF No. 47 at 2, 4-5. Plaintiff’s reply brief discussed two additional categories
of documents, but as stated above, arguments raised for the first time in reply briefs are
deemed waived.
                                             5
O:\ORDERS\18-2210-KHV-43.docx
it maintained about plaintiff.13 The court finds defendant satisfied its obligation to produce

documents it reasonably interpreted the request as seeking. To the extent plaintiff was

seeking other documents by the request, she should have followed through on her duty to

meet and confer with defendant about the request.

        With regard to the communication between Gangel and Dursk, defendant has stated

in its response that, although it stands on its objections, it agrees to supplement its

document production with the requested correspondence.14 Defendant is directed to make

this supplement no later than June 21, 2019.

        As mentioned above, defendant moved to strike plaintiff’s motion to compel. The

motion to strike raises many of the issues the court just addressed in denying plaintiff’s

motion (e.g., plaintiff’s failure to meet and confer, and failure to identify why certain

responses are purportedly deficient). It also takes issue with plaintiff’s statement that

defendant produced “altered documents” in its initial disclosures, 15 explaining that defense

counsel only redacted social security numbers and bank account information. Because the

court has denied plaintiff’s motion to compel and defendant has had the opportunity to

clarify the changes it made to its initial disclosures, the court denies the motion to strike as

moot.




        13   ECF No. 49 at 2.
        14   ECF No. 51 at 2.
        15   See ECF No. 47 at 2.
                                               6
O:\ORDERS\18-2210-KHV-43.docx
    III.     Defendant’s Requests for Sanctions

        Defendant asks that the court to award its expenses incurred in both bringing its

motion to compel and in opposing plaintiff’s motion to compel. Fed. R. Civ. P. 37(a)(5)(A)

states that if discovery is provided after a motion to compel is filed, such as here where

plaintiff agreed in her response brief to provide the discovery sought, “the court must, after

giving an opportunity to be heard, require the party . . . whose conduct necessitated the

motion . . . to pay the movant’s reasonable expenses incurred in making the motion,

including attorney’s fees” unless the court finds “the opposing party’s nondisclosure,

response, or objection was substantially justified” or that “other circumstances make an

award of expenses unjust.” In similar fashion, Fed. R. Civ. P. 37(a)(5)(B) states that if a

motion to compel is denied, such as here where the court denied plaintiff’s motion to

compel, the court “must, after giving an opportunity to be heard, require the movant . . . to

pay the party . . . who opposed the motion its reasonable expenses incurred in opposing the

motion, including attorney’s fees” unless “the motion was substantially justified or other

circumstances make an award of fees unjust.” A nondisclosure or motion is “substantially

justified” if it is “justified to a degree that could satisfy a reasonable person” or where

“reasonable people could differ as to [its] appropriateness.”16




         Linnebur v. United Tele. Ass’n, No. 10-1379, 2012 WL 1183073, at *1 (D. Kan.
        16

Apr. 9, 2012) (citing cases); see also Hamner v. Assoc. Wholesale Grocers, Inc., No. 07-
2314, 2008 WL 917900, at *2 (D. Kan. March 31, 2008) (internal citations omitted).
                                              7
O:\ORDERS\18-2210-KHV-43.docx
        After carefully considering the factual record here, the court does not find an award

of fees and expenses warranted at this time. With respect to defendant’s motion to compel,

plaintiff, who is proceeding pro se, has explained she was willing to cooperate with

defendant to resolve this dispute without court intervention, but after exchanging a number

of e-mails and voicemails, the parties were unable to connect in the three-day period

between the time defendant initiated the meet-and-confer process and the time it filed its

motion.17 With respect to plaintiff’s motion to compel, the court concludes reasonable

people could reach different conclusions on whether the motion was justified. Although

plaintiff clearly failed to follow procedural rules and to offer legal argument for her

assertions that defendant is inappropriately withholding documents, the court attributes this

to plaintiff’s inexperience in the legal arena and not to ill intent. In these particular

circumstances, the court does not believe an award of fees is justified.

        Plaintiff is hereby warned, however, that she must follow the discovery and

procedural rules to avoid defendant incurring unnecessary expense to enforce those rules.

Despite what plaintiff appears to believe, defense counsel is not acting unreasonably in

these pretrial proceedings. If plaintiff fails to meet the June 21, 2019-discovery deadline

set in this order such that defendant finds it necessary to seek further relief from the

court, the court will favorably entertain a motion for plaintiff to pay defendant’s fees

incurred in bringing such a motion. If defendant files such a motion, it should include


        17   See ECF No. 48 at 2-4.
                                              8
O:\ORDERS\18-2210-KHV-43.docx
detailed attorney-billing statements showing time expended and the rate at which that time

was billed. Going forward, plaintiff should be prepared to pay defendant’s attorney’s fees

should she stymie the completion of any discovery (including the taking of her deposition)

for any unjustifiable reason.

    IV.         Rescheduling Deadlines

          During the May 22, 2019 status conference, the undersigned vacated the remaining

scheduling-order deadlines pending resolution of the above discovery issues.18              A

scheduling conference to reset remaining case deadlines will be held by telephone on June

27, 2019, at 3:00 p.m. The parties are directed to call the conference line at 1-888-363-

4749 and enter ACCESS CODE 8914911.

          Plaintiff is hereby informed that, within 14 days after she is served with a copy of

this order, she may, pursuant to Fed. R. Civ. P. 72 and D. Kan. Rule 72.1.4(a), file written

objections to this order by filing a motion for review of this order. Plaintiff must file any

objections within the 14-day period if she wants to have appellate review of this order. If

plaintiff does not timely file her objections, no court will allow appellate review.

          IT IS SO ORDERED.

          Dated June 14, 2019, at Kansas City, Kansas.

                                                     s/ James P. O=Hara
                                                    James P. O=Hara
                                                    U.S. Magistrate Judge


          18   ECF No. 41 at 4.
                                               9
O:\ORDERS\18-2210-KHV-43.docx
